Citation Nr: 1537076	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Whether the withholding of separation pay in the amount of $30,000.00 was proper.





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 








INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to July 1990.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The Veteran received separation pay before October 1, 1996, in the amount of $30,000.00.

2.  The Veteran received VA disability compensation pay beginning on July 1, 2010.  


CONCLUSION OF LAW

The recoupment of separation pay by withholding disability compensation benefits in the amount of $30,000.00 was proper.  10 U.S.C.A. §§ 1174, 1174a (West 2014); 38 C.F.R. § 3.700 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  With regard to the separation pay issue, however, the United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

The recoupment of a veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which provides that a member of an armed force who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the Armed Forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  See 38 U.S.C.A. § 1174a(g) (providing, in pertinent part, that the provisions of 10 U.S.C.A. § 1174(h) also apply to the payment of special separation benefits to members of the Armed Forces); see also 38 C.F.R. § 3.700(a)(5) (VA's implementing regulation); VAOGCPREC 14-92 (holding, in pertinent part, that VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces); VAOGCPREC 12-96 (holding that VA must recoup from a veteran's VA disability compensation the amount of "nondisability severance pay" received by the veteran under section 631 of Pub. L. No. 96-513).

Where entitlement to VA disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  38 C.F.R. § 3.700(a)(5).  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Id.  Where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 
10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  Id.  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  Id. 

The receipt of separation pay does not affect the payment of disability compensation based on a subsequent period of service.  38 C.F.R. § 3.700(a)(5)(ii).  Compensation payable for service-connected disability incurred or aggravated in a subsequent period of service will not be reduced for the purpose of offsetting separation pay based on a prior period of service.  Id. 

The Veteran has been in receipt of VA service connection benefits since July 1, 2010.  Service connection benefits for additional disabilities was established effective June 8, 2010.  The Veteran's disabilities are all attributable to the Veteran's service to which he received the separation pay in question and which was paid before October 1, 1996.  Thus, VA must recoup from the Veteran's disability compensation an amount equal to the total amount of separation pay.

The record reflects that the Veteran received separation pay in the amount of $30.000.00.  Accordingly, pursuant to 38 U.S.C.A. § 1174(h)(2) and 38 C.F.R. § 3.700(a)(5), VA has withheld and is currently withholding VA compensation pay in order to recoup this amount of separation pay.  Accordingly, the recoupment of the separation payment from the Veteran's VA disability benefits was proper, and required by law.  See id.; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The withholding of separation pay in the amount of $30,000.00 was proper.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


